DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because “being to be pushed down” on line 5 should be changed to “being able to be pushed down” or something similar.  
Claim 6 is objected to because “the corresponding plurality of the rotational members” lacks antecedent basis.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The specification discloses that the light-emitting means of claim 8 is a light-emitting diode. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami et al. [Minami hereinafter, JP 2012195072].
In regard to claim 1, Minami discloses [in Figs. 5 and 9] an input apparatus comprising: a base member [32]; 5an operating member [11] provided so as to be vertically movable with respect to the base member [32], the operating member [11] being able to be pushed down; a circuit board [122] fixed to the base member [32] and provided under the operating member [11]; 10a push switch [26] provided on a lower surface of the circuit board [122]; and a link mechanism [124, 125] including a rotational member [125] disposed under the circuit board [122] such that a rotation center shaft [41] is rotatably held by the base member [11], the rotational member[125] 15pushing the push switch [26] upward by rotating in response to a push-down operation of the operating member [11].  
In regard to claim 2, Minami discloses [in Figs. 5 and 9] the input apparatus according to Claim 1, wherein the link mechanism [12, 125] includes: 20a lifting member [124] provided under the push switch [26] so as to be vertically movable; and the rotational member [125] that pushes the push switch [26] upward via the lifting member [124] by rotating in response to the push-down operation of the operating member [11] to push up the 25lifting member [124].  

In regard to claim 2, Minami discloses [in Figs. 5 and 9] the input apparatus according to Claim 1, further comprising a light-emitting means [26] provided on an upper surface of the circuit board [122], the light-emitting means [26] emitting light toward a back of the operating member [11].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. [Minami hereinafter, JP 2012195072] in view of Lee [US 2017/0148586].  Minami discloses [in Figs. 5 and 9] the input apparatus according to Claim 1, 25wherein the push switch is a tact switch.  Minami does not disclose a metal dome switch and generates click feeling as the operating member is pushed down.  Lee teaches [in Fig. 8] a similar tact switch that includes a metal dome switch [140, par. 0091] and generates click .  

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In regard to claim 3, in combination with other limitations, - 23 -a retaining member supported, under the push switch, by the base member, wherein the retaining member includes a through-hole in a vertical direction, and 5wherein the lifting member is vertically movable in the through-hole is neither disclosed nor suggested by the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sanford et al. [US 2015/0228423] and Itou et al. [US 2011/0011715] disclose similar input apparatus with a switch provided on a lower surface of the circuit board. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/Examiner, Art Unit 2833